                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION


FLOYD E. KOHN #393687,

              Plaintiff,                                 Case No. 2:16-CV-115
v.
                                                         HON. GORDON J. QUIST
UNKNOWN ERNST, et al.,

              Defendants.
                                 /

               ORDER ADOPTING REPORT AND RECOMMENDATION

       On December 11, 2018, Magistrate Judge Greeley issued a Report and Recommendation

recommending that the Court grant Defendants Hall and Lancour’s motion for summary judgment.

The Report and Recommendation was served on Plaintiff on December 11, 2018. No objections

have been filed pursuant to 28 U.S.C. § 636(b). Therefore the Court will adopt the Report and

Recommendation.

       Therefore,

       IT IS HEREBY ORDERED that the December 11, 2018, Report and Recommendation

(ECF No. 56) is ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Defendants Hall and Lancour’s Motion for Summary

Judgment (ECF No. 50) is GRANTED, and Plaintiff’s claims are dismissed with prejudice.

       This case is concluded.

       A separate judgment will enter.


Dated: January 10, 2019                                 /s/ Gordon J. Quist
                                                       GORDON J. QUIST
                                                  UNITED STATES DISTRICT JUDGE
